DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/28/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4143857 to Weiner (“Weiner”) in view of US 6199831 to Patrick et al. (“Patrick”) and US 6113076 to Hancock-Bogese et al. (“Hancock-Bogese”).
-From Claim 1: Weiner teaches a substantially animal-proof enclosure system comprising:
a plurality of supports that are laterally spaced apart to define a substantially vertical plane;
fencing material 12 that is serially attached to each of the supports to span the defined substantially vertical plane to form a simple barrier that has a top edge, a bottom edge, a front surface and a back surface; and

    PNG
    media_image1.png
    1006
    527
    media_image1.png
    Greyscale

Reproduced from Weiner (Examiner Annotated)
a hood 18 having an inner surface, the hood originating from the top edge of the simple barrier, wherein an angle is formed along the entire inner surface of the hood and the front surface of the simple barrier measures about 10 degrees to about 80 degrees.
However, Weiner does not specifically disclose:
[A] there being at least three supports;
[B] at least one access portal; or
[C] wherein the enclosure surrounds a power substation.
As to [A], it would have been obvious to one having ordinary skill in the art at the time the invention was made to install the fence on 3 or more supports (instead of just 2), since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.
As to [B], Patrick teaches a fence intended for surrounding a substation against animal intrusion, wherein the fence includes a gate (Col. 3, L. 12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Hancock-Bogese by adding a gate as taught by Patrick in order to allow personnel to enter the area of the enclosure, when desired.
As to [C], Hancock-Bogese teaches the use of an anti-intruder fence to surround a power substation (Col. 1, ll. 65-67).  It would have been obvious to one of ordinary skill in the art to employ the Weiner fence around a power substation in order to protect both the intruder and the substation.  Put another way, in the same way that the Wiener fence keeps children from drowning in pools, so too would the Weiner fence be useful in keeping people from being electrified (and, possibly, cause power outages).
-From Claim 2: Patrick teaches the access portal is in the form of a gate (Col. 3, l. 12).
-From Claim 3: Weiner does not explicitly state what material the supports are made of.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the supports out of steel, aluminum, etc. since it is well known in the fence art to use steel and/or aluminum for structural members, given their strength and availability, and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
-From Claim 4: Weiner does not disclose wherein the defined vertical plane has a Y-dimension of about 7 feet to about 9 feet; rather, it is disclosed as being “four feet in height” (Col. 2, l. 11).  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the fence between 7 and 9 feet, as this would be an even more insurmountable height for a child to try to scale, and because it would have been an obvious matter of design choice to make it 7-9 feet, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
-From Claim 5: Weiner discloses wherein the fencing material is chosen from mesh, chain link, sheets and panels (14 described as “panels”).
-From Claim 6: Weiner, as modified according to Patrick, teach a method of maintaining an animal population in an enclosure comprising placing along a perimeter of a domain the enclosure system of claim 1.
-From Claim 7: Patrick teaches the access portal is in the form of a gate (Col. 3, l. 12).
-From Claim 8: Hancock-Bogese teaches the use of an anti-intruder fence to surround a power substation (Col. 1, ll. 65-67).  It would have been obvious to one of ordinary skill in the art to employ the Weiner fence around a power substation in order to protect both the intruder and the substation.  Put another way, in the same way that the Wiener fence keeps children from drowning in pools, so too would the Weiner fence be useful in keeping people from being electrified (and, possibly, cause power outages).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as the cited references include structure similar to that of the presently claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J WILEY whose telephone number is (571)270-7324. The examiner can normally be reached Mon-Fri, 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 5712705281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        7/29/2022